Citation Nr: 0828773	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-13 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory disorder to include sinusitis and allergic 
rhinitis.

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1977 to February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In August 2007, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

In November 2007, the RO issued a statement of the case with 
respect to the issues of service connection for a dental 
condition and a nervous condition secondary to the dental 
condition.  As a substantive appeal with respect to those 
issues is not of record, those issues are not before the 
Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An RO rating decision dated February 1995 denied the 
veteran's claims for service connection for allergies and a 
back disorder.  The veteran was informed of this decision in 
March 1995, but did not timely perfect an appeal.  As such, 
this decision denying service connection became final.  38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (1994); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (1994).  

The 1995 rating decision indicated that the primary reason 
that the veteran's claims for service connection were denied, 
was that the service medical records did not show any 
treatment for the claimed disabilities.  A document envelope 
with a date stamp of receipt in June 2006 is of record.  This 
envelope contains some of the veteran's service medical 
records which show treatment for complaints of neck pain, 
back pain, and nasal congestion.  Individual service medical 
records contained in this envelope contain different receipt 
date stamps such as January 1980, February 1980, and February 
1990.  However, review of the claims file does not reveal 
that these records have been referenced in any rating action 
by the RO.  

Under VA regulations, if VA receives or associates with the 
claims folder relevant official service department records at 
any time after a decision is issued on a claim that had not 
been associated with the claims folder when VA first decided 
the claim, VA will reconsider the claim. 38 C.F.R. § 
3.156(c).  This regulation comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs. Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  

Review of the record reveals that the veteran has not been 
accorded VA Compensation and Pension examinations with 
respect to her claims for service connection.  In light of 
the recently associated service medical records, VA 
examinations should be scheduled.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from November 4, 2007, to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records pertaining 
to the veteran that are dated from 
November 4, 2007, to the present.  

2.  The veteran should be accorded the 
appropriate examination for sinusitis and 
rhinitis.  The report of examination 
should include a detailed account of all 
manifestations of upper respiratory 
disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
review the veteran's service medical 
records which are of record.  The 
examining physician is requested, if 
possible, to offer an opinion as to the 
etiology of any current sinusitis and/or 
allergic rhinitis found to be present.  
Specifically, is it at least as likely as 
not (a 50 percent or greater probability) 
that any current upper respiratory 
disorder is related to the veteran's 
complaints of nasal congestion during 
active service?  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

3.  The veteran should be accorded the 
appropriate VA examination for spine 
disabilities.  The report of examination 
should include a detailed account of all 
manifestations of spine symptoms found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to review the veteran's service 
medical records which are of record.  The 
examining physician is requested, if 
possible, to offer an opinion as to the 
etiology of any current spine disorders 
found to be present.  Specifically, is it 
at least as likely as not (a 50 percent or 
greater probability) that any current 
disorder of the spine is related to the 
veteran's complaints of neck and back pain 
noted in the service medical records?  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  Following the above, readjudicate 
the appellant's claims for service 
connection.  In this regard, 
reconsideration of the 1995 rating 
decision must be conducted in light of 
the recently obtained service medical 
records.  If any benefit on appeal 
remains denied, a Supplemental 
Statement of the Case should be issued 
and the appellant and her 
representative should be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


